Citation Nr: 0909517	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an effective date prior to June 26, 2002 for 
the award of nonservice-connected disability pension benefits 
(NSC pension), to include the question of eligibility prior 
to June 15, 1998.  



REPRESENTATION

Appellant represented by:	Daniel P. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by RO.  

The Board issued a decision in January 2006, denying the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In September 2008, the Court issued an Order vacating the 
Board's decision and remanding the case for compliance with 
directives in the Order.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

Here, the Court remanded this matter and found that VA must 
(i) determine  whether a December 26, 1996 hospitalization 
report was an informal claim to reopen a claim for 
nonservice-connected pension benefits, and (ii) must also 
reassess when the veteran became totally and permanently 
disabled.  

In this regard, the Board notes that the Court indicated that 
the record reveals no medical opinion stating that the 
Veteran's disabilities were likely to be permanent, and that 
the RO found that the Veteran's disability was permanent and 
total from June 15, 1998.  

The Court also pointed out that there were several pieces of 
evidence favorable to the Veteran that should have been 
considered, including lay statements from long-time friends 
and acquaintances indicating that, although the Veteran had a 
strong desire to return to some sort of productive work, his 
employment situation was extremely problematic.  

The Court also noted that these statements and medical 
evidence both indicated that the Veteran had been through a 
serious suicide attempt, that his career as a licensed social 
worker was at an end because he had surrendered his license, 
and that he was homeless and lacked any idea what he might do 
to gain long-term employment.  

The Court then noted language in the October 1996 VA 
examination that should be further considered, including that 
"[t]he best for this patient would be for him to devote the 
next two years to full-time recovery.  It [was] likely at 
that time that he might be able to return to the work 
force."  

Also it was indicated that an evaluation of a vocational 
rehabilitation specialist confirmed that the Veteran needed 
to deal with his PTSD before he could address his employment 
problems.  

Here, the Court noted that, while the Veteran was indicated 
to have worked as a cab driver in November or December 1997, 
he was also involved in an automobile accident that the 
Veteran reported was caused by his PTSD medication.  The VA 
examiner agreed that the Veteran should not operate 
machinery.  

The Board notes that permanency of total disability for 
pension purposes is governed by 38 C.F.R. §§ 3.340 and 3.342.  
Permanence is essentially a medical question, which requires 
competent medical evidence; neither the Board nor the RO may 
exercise its own independent medical judgment on such a 
question.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

A positive determination of permanency may be based on a 
finding that "the probability of permanent improvement under 
treatment [was] remote," and whether one or all of the 
veteran's service-connected disabilities [were] "reasonably 
certain to continue throughout the life of the [appellant]."  
38 C.F.R. § 3.340(b); see also KL v. Brown, 5 Vet. App. 205, 
208 (1993) (factors to consider include failure to pursue 
treatment, and whether the disease has been shown to be of 
longstanding duration, actually totally incapacitating, or of 
such a nature as to render the probability of permanent 
improvement remote).  The appellant's age may be considered 
in determining permanence.  38 C.F.R. § 3.340(b).  

In the present case, there is no VA medical opinion on this 
issue.  The Board therefore concludes that this matter should 
be remanded and that, upon remand, the veteran should be 
afforded a thorough VA examination in order to assess the 
symptomatology and severity of the veteran's disabilities, 
and to determine at what point before, on, or after June 15, 
1998, the veteran's disabilities became reasonably certain to 
continue throughout his life with only remote probability of 
improvement under treatment.  38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 5103, 
5106 and 5107; 38 C.F.R. § 3.340(b).  

In addition, the Board notes that the Veteran's claims file 
indicates that, at some point in the Veteran's past, he 
received disability benefits from the Social Security 
Administration.  The veteran's claims file, however, does not 
contain records related to such benefits.  

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to this award. 38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

The record also indicates that the veteran has benefited from 
VA Vocational Rehabilitation training.  The veteran's full 
Vocational Rehabilitation and Education (VRE) folder, 
however, is not associated with the claims folder.  In 
addition to information contained in a VRE folder, any report 
regarding infeasibility of training should be obtained.  Such 
records should be obtained and considered in the adjudication 
of the veteran's claim.  

Finally, prior to affording the veteran a new VA examination 
in connection with his claim, the RO should update the 
veteran's claims file with any recent medical records 
relevant to the veteran's claim.  In this regard, the Board 
notes that the veteran has received treatment at the 
Martinsburg VA Medical Center.  Records from this facility 
dated since April 2006 should therefore be associated with 
the Veteran's claims file.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§ 3.159(c).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
steps to contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his disabilities since service.  
This should include medical and 
treatment records from the Martinsburg 
VA Medical Center dated since April 
2006.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing.  

3.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
full VRE folder, including any report 
regarding infeasibility of retraining, 
and associate it with the claims folder.  
If any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA examination 
to determine the extent and severity of 
his disabilities.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner must then specifically offer an 
opinion as to at what point before, on, 
or after June 15, 1998, the veteran's 
disabilities became reasonably certain to 
continue throughout his life with only 
remote probability of improvement under 
treatment.  See 38 C.F.R. § 3.340(b).  

A positive determination of permanency 
may be based on a finding that "the 
probability of permanent improvement 
under treatment is remote."  Id.  The 
appellant's age may be considered in 
determining permanence.  Id.  This 
determination must be based upon a 
consideration of the degree of impairment 
due solely to the service- connected 
disabilities.  See 38 C.F.R. § 3.341.  

In this regard, the examiner is 
specifically asked to comment on the 
evidence identified in the Court's 
September 2008 Order, to include 
evidence that may indicate permanent 
disability prior to June 15, 1998, 
including (i) lay statements from long-
time friends and acquaintances 
indicating that, although the Veteran 
had a strong desire to return to some 
sort of productive work, his employment 
situation was extremely problematic, 
(ii) statements and medical evidence 
indicating that the Veteran had been 
through a serious suicide attempt, that 
his career as a licensed social worker 
was at an end because he had surrendered 
his license, and that he was homeless 
and lacked any idea what he might do to 
gain long-term employment, (iii) the 
October 1996 VA examination report that 
found that "[t]he best for this patient 
would be for him to devote the next two 
years to full-time recovery.  It is 
likely at that time that he might be 
able to return to the work force," (iv) 
an evaluation of a vocational 
rehabilitation specialist that confirmed 
that the Veteran needed to deal with his 
PTSD before he could address his 
employment problems, and (v) evidence 
that the Veteran worked as a cab driver 
in November or December 1997, that he 
was involved in an automobile accident 
that the Veteran reported was caused by 
his PTSD medication, and an opinion of 
the VA examiner who agreed that the 
Veteran should not operate machinery.  

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim in light of all the 
evidence of record.  If any determination 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


